
	
		II
		110th CONGRESS
		2d Session
		S. 3357
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  rayon staple fibers.
	
	
		1.Certain rayon staple
			 fibers
			(a)In
			 generalHeading 9902.55.04 of the Harmonized Tariff Schedule of
			 the United States is amended—
				(1)by striking the
			 date in the effective period column and inserting 12/31/2011;
			 and
				(2)by striking the
			 Free in the column 1 general rate of duty column and inserting
			 1.9%.
				(b)Effective
			 dateThe amendments made by this section apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
